DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a Division of Application No. 15/375,271 filed December 12, 2016, now US Patent No. 10,576,396, which is a Division of 1Application No. 4/536,429 filed November 7, 2014, now US Patent No. 9,533,240, which claims benefit of US Document No. 61/942,167 filed February 20, 2014 and claims benefit of US Document No. 61/902,897 filed November 12, 2013.
Status
This Office Action is in response to Applicants' Communication filed on February 10, 2020 wherein Claims 1-7 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed June 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see page 1, 1st paragraph of the Remarks/Arguments filed June 18, 2021, with respect to Claims 1-7 have been fully considered and are persuasive. The rejection of Claims 1-7 on the ground of non-statutory double patenting has been withdrawn in view of the approval of the Terminal Disclaimer dated June 22, 2021.

	Claims 1-7 are allowed.

	The following is an examiner’s statement of reasons for allowance: The Chi
Patent, US Patent No. 3,258,453 (provided with the PTO-892 dated 10/29/2015), is

polymer beads from an aqueous slurry by adding about 0.001-1% of a surfactant, based
on the weight of the polymer beads, prior to completing the washing step which involve
dewatering the slurry, washing, and drying the beads. Part B of Example 1
describes the washing step that involve screening the slurry to dewater the slurry and
separate the emulsion polymer and most of the water-soluble contaminants from the
beads, which is than wash to effect further decontamination, centrifuged, and drying the
beads. However, the Chi patent fails to teach or suggest applying an emulsion over a
hydrophobic liquid that is dispersed over an aqueous surfactant solution in the
centrifuge tube, while centrifuging, as instantly claimed.  In addition, the Chi patent does not teach a surfactant solution including an anionic surfactant in a range of 5.0% to 15.0% and including a non-ionic surfactant in a range of 0.05% to 6.0%, where the ratio of the volume of the aqueous surfactant solution to the volume of the centrifuge tube is not greater than 0.5 and at least 0.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623